290 Md. 295 (1981)
STATE OF MARYLAND
v.
WILLIAM JOSHUA LEONARD
[No. 117, September Term, 1980.]
Court of Appeals of Maryland.
Decided May 22, 1981.
The cause was argued before MURPHY, C.J., and SMITH, DIGGES, ELDRIDGE, COLE, DAVIDSON and RODOWSKY, JJ.
Maureen O'Ferrall, Assistant Attorney General, with whom was Stephen H. Sachs, Attorney General, on the brief, for appellant.
Gary S. Offutt, Assistant Public Defender, with whom was Alan H. Murrell, Public Defender, on the brief, for appellee.
PER CURIAM:
We granted certiorari in this case to consider whether the Court of Special Appeals correctly applied the principles of Carr v. State, 284 Md. 455, 397 A.2d 606 (1979), when, in reversing Leonard's convictions, it concluded that the trial court had erred in not permitting Leonard's counsel to inspect a prior statement of a State's witness who had testified at the trial. For the reasons set forth by Judge *296 Wilner in Leonard v. State, 46 Md. App. 631, 421 A.2d 85 (1980), the judgment of the Court of Special Appeals is affirmed.
Judgment of the Court of Special Appeals affirmed, with costs.